                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR19-0176-JCC
10                              Plaintiff,                      ORDER
11          v.

12   JONATHAN R. UMPHLETT,

13                              Defendant.
14

15          This matter comes before the Court on Defendant Jonathan Umphlett’s unopposed
16   motion to continue the trial date and the pretrial motions deadline (Dkt. No. 12). Defendant
17   Kilgore has filed a speedy trial waiver up to and including May 4, 2020. (See Dkt. No. 13.)
18   Having considered the motion and the relevant record, the Court hereby FINDS that:
19          1.       Failure to grant a continuance would likely result in a miscarriage of justice, as set
20   forth in 18 U.S.C. § 3161(h)(7)(B)(i);
21          2.       The additional time requested is a reasonable period of delay, as Defendant
22   Kilgore has requested more time to prepare for trial, investigate the matter, gather evidence
23   material to the defense, and consider possible defenses;
24          3.       The ends of justice will best be served by a continuance, and the ends of justice
25   outweigh the best interests of the public and Defendant in any speedier trial, as set forth in 18
26   U.S.C. § 3161(h)(7)(A); and


     ORDER
     CR19-0176-JCC
     PAGE - 1
 1          4.       The additional time requested between the current trial date and the new trial date

 2   is necessary to provide defense counsel reasonable time to prepare for trial considering counsel’s

 3   schedule and all of the facts set forth above.

 4          For the foregoing reasons, Defendant Kilgore’s motion to continue the trial date and the

 5   pretrial motions deadline (Dkt. No. 12) is GRANTED. It is therefore ORDERED that the trial

 6   date is CONTINUED from November 25, 2019, to April 20, 2020, at 10:00 a.m. and that the

 7   time between the date of this order and the new trial date is excludable time under the Speedy

 8   Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv). Any
 9   pretrial motions shall be filed no later than February 13, 2020.
10          DATED this 18th day of October 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0176-JCC
     PAGE - 2
